— Appeal by the New York State Board of Parole from a judgment of the Supreme Court, Westchester County, dated December 3, 1979, which granted the petition to the “extent of affording petitioner another MPI [minimum period of imprisonment] hearing at which the [board] shall consider all pertinent criteria mandated by its guidelines and by the Executive Law.” Judgment reversed, on the law, without costs or disbursements, and proceeding dismissed on the merits. Contrary to Special Term, we conclude that petitioner’s MPI hearing was conducted in accordance with law. Petitioner’s other contention which is properly before us is without merit. Petitioner’s contention that the board improperly declined to afford her a new MPI hearing in light of the subsequent reduction of her sentence by this court (see People v Edwards, 79 AD2d 1033) is not properly before us on this appeal. Accordingly, we do not address the merits of that contention. Lazer, J. P., Margett, O’Connor and Thompson, JJ., concur.